           Case 1:18-cv-12355-MKV Document 87 Filed 06/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
                                                                 :
SHABHAI SCOTT SHATSKY, et al.,                                   :
                                                                 :   Case No. 1:18-cv-12355 (MKV-DCF)
                                  Plaintiffs,                    :
                                                                 :
                 vs.                                             :   [PROPOSED] ORDER FOR
                                                                 :   ADMISSION PRO HAC VICE
THE PALESTINE LIBERATION
                                                                 :
ORGANIZATION, et al.,
                                                                 :
                                  Defendants.                    :
-----------------------------------------------------------------x


        The motion of Melissa H. Maxman (“Applicant”) for admission to practice pro hac vice

in the above-captioned action is granted.

        Applicant has declared that she is a member in good standing of the bars of the State of

Maryland, Commonwealths of Pennsylvania and Virginia, and District of Columbia, and that her

contact information is as follows:

                                          Melissa H. Maxman
                                      COHEN & GRESSER LLP
                                2001 Pennsylvania Avenue NW, Suite 300
                                        Washington, DC 20006
                                        Phone: (202) 851-2070
                                         Fax: (202) 851-2081

        Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Plaintiffs in the above-entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated: ___________________                                       _________________________________
                                                                 United States District/Magistrate Judge
